Citation Nr: 1501969	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-43 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) evaluation effective May 11, 2009.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2013.  A transcript is of record.  The Board remanded the claim in May 2014 for additional development.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The average Puretone threshold in decibels during an authorized audiological evaluation in September 2009 was 43.75 in the right ear and 30 in the left.  Speech recognition scores using the Maryland CNC word lists were 88 percent in both ears.  

2.  The average Puretone threshold in decibels during an authorized audiological evaluation in September 2014 was 41 in the right ear and 39 in the left.  Speech recognition scores using the Maryland CNC word lists were 96 percent in both ears.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2014). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, afforded the Veteran appropriate examinations to determine the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board.  There was also substantial compliance with the Board's May 2014 remand as additional VA treatment records from the facility in Amarillo, Texas, dated since October 2009 were obtained, the Veteran was asked to identify private medical providers who had treated his hearing loss since May 2009, and a contemporaneous VA examination was conducted in September 2014.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also May 2014 letter.

The Board acknowledges that the Veteran submitted three VA Forms 21-4142 in which he identified private facilities where his hearing loss had been treated.  VA was not successful in obtaining records from any of the facilities, and the Veteran was notified as required by regulation.  See 38 C.F.R. § 3.159 (c)(1); see also August 2014 letter.  The Board also acknowledges that despite two efforts by the Appeals Management Center to obtain the actual audiogram conducted at the time of an August 2009 VA audiology consult, the audiogram was not successfully obtained.  See VA Form 10-7131 dated March 2014 and May 2014.  The Board finds there is no prejudice in proceeding with the adjudication of the claim as it has the audiological results from the Veteran' September 2009 VA audio examination and more contemporaneous audiological results from a September 2014 VA examination, which reveal that the Veteran's hearing loss disability remained consistent throughout the appellate period.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  As VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  See 38 C.F.R. § 4.85 (2014). 

To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100) (2014).  Section 4.86 provides an alternative rating method which may be used for certain defined "exceptional patterns of hearing impairment." 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Puretone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.  

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss.  He testified in April 2013 that because of his hearing loss, he has a hard time understanding what people are saying if he is not wearing his hearing aids; that he must stand really close to people and facing them to hear well; and that he tends to get the words people are saying to him mixed up because he cannot hear well.  The Veteran also testified that without his hearing aid, he would not be able to know what people were saying to him.  

The evidence of record in this case consists of two VA examination reports.  As noted above, VA was not successful in obtaining records from the three private providers identified by the Veteran in his VA Forms 21-4142s.  In addition, the Board notes that although the Veteran submitted some private records that contain audiological findings, those results pre-date the May 11, 2009, grant of service connection and cannot be considered in determining whether the Veteran is entitled to a compensable rating for bilateral hearing loss.  

During the September 2009 VA audio examination, the Veteran reported that in addition to tinnitus, his primary concern was understanding speech.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
65
60
LEFT
15
20
25
30
45

Speech audiometry revealed speech recognition ability of 88 percent in both ears.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level II in both ears.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.

During the September 2014 VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ), the Veteran reported that his bilateral hearing loss impacted ordinary conditions of daily life because people often have to repeat themselves and he misunderstands people on a daily basis.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
60
70
LEFT
5
15
25
50
65

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level I in both ears.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.  The examiner reported that with this hearing loss, the Veteran could have difficulty understanding conversational speech, especially in the presence of background noise.  It was noted that the Veteran had VA issued hearing aids that were appropriate for his hearing loss.

The preponderance of the evidence of record does not support the assignment of a compensable rating for the service-connected bilateral hearing loss.  This is so because the results of audiometric testing in September 2009 and September 2014 reveal that the Veteran's hearing loss disability remained consistent.  None of this evidence has shown his bilateral hearing loss to be of such severity so as to warrant a compensable schedular rating.  Rather, as noted above, the applicable percentage rating at the time of each examination has been 0 percent under Table VII. 

The Board has considered whether 38 C.F.R. § 4.86 (a) and (b) apply to this case.  Consideration under these provisions, however, is not warranted, as neither the right nor left ear displayed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels or more, nor were pure tone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately.  See September 2009 VA audio examination report; September 2014 hearing loss and tinnitus DBQ.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

Extraschedular Consideration

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty understanding speech and misunderstanding people when they speak to him; needing to stand close to people and facing them to hear well; and difficulty hearing without his hearing aids) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.


ORDER

An initial compensable rating for bilateral hearing loss is denied.  

____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


